Citation Nr: 1635732	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right eye central retinal vein occlusion, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1969 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for peripheral neuropathy of the upper and lower extremities and both knees.  The Veteran's notice of disagreement was received in December 2010, a statement of the case was issued in August 2011, and a substantive appeal was received in September 2011.

This matter is also before the Board on appeal from a February 2011 rating decision of the RO, which denied service connection for right eye central retinal vein occlusion.  In February 2012, VA received the Veteran's notice of disagreement.  Subsequently, the RO issued a statement of the case in November 2012 and received the Veteran's substantive appeal in January 2013.  Since then, the Veteran's claims file was transferred to the RO in Reno, Nevada.

In July 2013, the Veteran testified at a Board hearing before a Veterans Law Judge who subsequently retired.  The Board notified the Veteran of this instance in an June 2016 notice letter and requested that he indicate within 30 days whether he wanted a second hearing, in accordance with 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.717 (2015).  The Veteran's response was received that same month.  He indicated that he did not desire to have another Board hearing and requested that his case be decided based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, the Veteran's service connection claims for peripheral neuropathy of the bilateral upper and lower extremities and right eye central retinal vein occlusion must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

First, regarding service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board finds that the Veteran should be given a VA examination to determine whether his peripheral neuropathy symptoms in the upper and lower extremities are related to the service-connected diabetes.  He was previously denied a VA examination as there was no evidence of record that showed he was diagnosed with peripheral neuropathy.  The current evidence of record now contains a diagnosis for peripheral neuropathy of both the upper and lower extremities.  However, these records do not contain a nexus opinion as to the cause of these diagnoses.

Next, regarding service connection for right eye central retinal vein occlusion, the Board finds that an addendum medical examination opinion is warranted.  The November 2010 VA examiner did not provide an adequate rationale for his medical opinion.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiner first opined the central vein occlusion has several major risk factors including hypertension and diabetes and opined that as the Veteran had both conditions it was likely caused in part by the diabetes.  In a subsequent addendum opinion, the examiner indicated that the Veteran had not yet developed diabetes when the occlusion occurred and therefore the Veteran's right eye disability is "more likely secondary to his hypertension".  No further rationale was provided.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran testified before a VLJ in July 2013 and explained that he was under a doctor's care for hypertension and that his symptoms were under control when his right eye injury occurred.  He also said that he had not been tested for diabetes before 2009, but believed that he had diabetic symptoms of numbness in his hands and feet prior to that time, which lead to his right eye injury.

Without further clarification, the Board does not have medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Regarding the left knee, the July 2010 VA examiner indicated the left knee history was consistent with biomechanical abnormalities for laterally tilted patellae prior to service.  Thus, there is a question as to whether a left knee condition preexisted service. 

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111  (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the condition was not noted, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

A review of the service treatment records reflects that upon entrance examination in April 1969 the lower extremities were described as normal and the only defect noted was defective vision.  Accordingly, the presumption of soundness applies.  The July 2010 VA examination does not address the correct questions to rebut the presumption of soundness and another examination is necessary.  

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of peripheral neuropathy in both the upper and lower extremities, to include as secondary to the service-connected diabetes.

The examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's peripheral neuropathies are related to service and why.  

The examiner should also state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the diabetes has caused or aggravated peripheral neuropathy of any extremity and why.  If the examiner finds neuropathy secondary to diabetes, the examiner should report the nerves affected by the neuropathy and the severity of the associated impairment.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  A complete rationale for any opinion expressed must be provided

2.  Obtain an addendum VA examination opinion (or schedule another VA examination, if necessary) to address the nature and etiology of the right eye central retinal vein occlusion, to include as secondary to service-connected diabetes.

The examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right eye central retinal vein occlusion is related to service and why.  

The examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the diabetes has caused or aggravated the right eye central retinal vein occlusion and why.  If the examiner finds right eye central retinal vein occlusion secondary to diabetes, the examiner should report the severity of the associated impairment.

The examiner must comment on whether the Veteran had symptoms and/or undiagnosed diabetes prior to 2009 and the effect those symptoms had on the eye.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  A complete rationale for any opinion expressed must be provided

3.  Schedule the Veteran for a VA examination to determine a current diagnosis of the Veteran's left knee disability and to opine as to the etiology of such disability. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a. Did a left knee disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in July 1969? 

b. If a left knee disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service? In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability. 

c. If the answer to either question above is no, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current disability was due to an inservice injury, event or disease? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, readjudicate the issues remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2015).




